 Inthe 1Vlatter of Koi 1'EusCorr ANY.INC.,Wool) PRESERVINGDIVISION,EMPLOYER andCONGRESS OFINDUSTRIALORGANIZATIONS,PET1-TIONERCase No. 4-R-22°,9.-Decided January 13, 194iMr.F. F. Alexander,of Newport,Del., for the Employer.Messrs.Gene DerrieksonandGilbeittLewis,ofWilmington, Del.,for the Petitioner.M-^»rs.HenryA. 21I(FarlandandRalph F.Schmidt,of Philadel-phia, Pa., for the Intervenor.Ir. Samuel G. Hamilton,of counsel to the Board.DECISIONA&I)DIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Wilming-ton,Delaware, on September 9, 1946, before Helen F. Humphrey.hearing officer.At the hearing, the Intervenor moved to dismiss thepetition on the ground that its contract with the Employer consti-tutes a bar to this proceeding.For reasons which appear in SectionIII below, the motion is hereby denied.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FiN nir GS of FACTI.THE BUSINESS OF THE EMPLOYERKoppers Company, Inc., Wood Preserving Division, a Delawarecorporation operates a wood preserving plant at Newport. Delaware.The principal raw material used by the Employer is untreated wood.of which in excess of $500,000 worth is used annually.Of thisamount, 95 percent is shipped to the Employer from points outsidethe State of Delaware.Annually, the Employer ships in excess of$500,000 worth of finished products, consisting principally of treatedwood, of which more than 95 percent is shipped to points outside theState.72 N L. R B, No 831731242-47-vol. 72-4 32DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1I.THE ORGAN 1ZATION S INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.Federal Labor Union No. 22366, herein called the Intervenor, is alabor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.111.TILE QUESTION CONCERNING REPRESENTATIONOn June 25, 1942, the Employer and the Intervenor executed acontract which provided that it was to continue in effect for 1 year,and from year to year thereafter in the absence of written notice toterminate given by either party 30 days before any anniversary date.At a conference held on or about July 12, 1946, the Petitioner askedthe Employer to recognize it as exclusive bargaining agent of theEmployer's employees.The Employer refused to recognize the Peti-tioner on the ground that it was operating under an existing contractwith the Intervenor.On July 16, 1946, the Petitioner filed its petitionherein.Both the Employer and the Intervenor contend that the 1942 con-tract, having been automatically renewed before the Petitioner ad-vanced its rival claim to representation, constitutes a bar to thisproceeding.But the record establishes that the contract has not been adminis-tered by the Intervenor, apparently since 1942, and that the Inter-venor has ceased acting as a representative of the employees of theEmployer.Thus, since November 1942, dues have not been collected,nor have attempts been made to collect then ; meetings have notbeen held; and the Intervenor apparently has not handled any griev-ances or conducted collective bargaining conferences.In 1942 orsoon thereafter the Intervenor's active officers and shop committeemembers ceased working at the Employer's plant. In 1944 the Em-ployer filed an application with the War Labor Board for a wageincreaserOne of the signatories to this application was a formerpresident of the Intervenor who had returned to the plant for tem-porary work. It is clear that this individual had resigned his officebefore he signed the application.And.in 1945 and 1946 the Employertook unilateral action in filing petitions with the Wage StabilizationBoard asking approval of wage increases for its employees, merely"listing" the Intervenor as a party to these applications. KOPPERS COMPANY, INC.33These facts establish that long before the 1946 operative date ofthe automatic renewal clause in the contract between the Employerand the Intervenor, the latter had become defunct insofar as theemployees involved in this proceeding are concerned.At that crucialdate, therefore, the Intervenor did not truly represent the Employer'semployees.Hence, we are of the opinion that in 1946 the Intervenorwas incapable of renewing the contract in their behalf.We concludethat the 1942 contract is not a bar to a current determination ofrepresentatives.'-We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Employer's Newport,Delaware, plant, including checkers and watchmen, but excludingoffice clerical employes, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Koppers Company, Inc.,Wood Preserving Division, Newport, Delaware, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have'Matter of Aladdin Industries,Inc,63 N L RB76; Matter of IndustrialPaper StockCompany,66 N L. R. B 11S56 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Congress ofIndustrialOrganizations, or by Federal Labor Union No. 22366,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither.Alit.JAMES J. REYNOLDS, JR., took no part in the consideration ofthe above Decision and Direction of Election.